IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44502

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 522
                                                )
       Plaintiff-Respondent,                    )   Filed: July 18, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
CHRISTOPHER PAUL KATZ,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction and concurrent unified sentences of six years, with three
       years determinate, for sexual exploitation of a child, affirmed; order relinquishing
       jurisdiction, affirmed; order denying Idaho Criminal Rule 35 motion for reduction
       of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Christopher Paul Katz pled guilty to two counts of sexual exploitation of a child, Idaho
Code § 18-1507(2)(a). The district court imposed concurrent unified sentences of six years, with
three years determinate. Katz filed an Idaho Criminal Rule 35 motion, which the district court
denied. The district court retained jurisdiction, and Katz was sent to participate in the rider
program.




                                                1
       After Katz completed his rider, the district court relinquished jurisdiction. Katz appeals,
claiming that the district court erred by refusing to grant probation. He also argues that his
sentences are excessive and constitute an abuse of discretion and that the district court abused its
discretion in denying his Rule 35 motion for reduction of his sentences.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Katz has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Katz also contends that his sentences are excessive and constitute an abuse of discretion.
Sentences are reviewed for an abuse of discretion. Our appellate standard of review and the
factors to be considered when evaluating the reasonableness of a sentence are well-established.
State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776,
769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982);
State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a
sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170
P.3d 387, 391 (2007).
       Katz argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Katz’s case. The record does not indicate that the district court
abused its discretion in sentencing.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Katz’s Rule 35 motion, we conclude no
abuse of discretion has been shown.

                                                   2
       The order of the district court relinquishing jurisdiction and Katz’s sentences are
affirmed. The district court’s order denying Katz’s Rule 35 motion for reduction of his sentences
is also affirmed.




                                               3